UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7727


UNITED STATES OF AMERICA,

                Plaintiff - Appellant,

          v.

DEMARIO COVINGTON, a/k/a Booger,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-00417-TLW-1)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demario Covington, Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Demario   Covington   appeals    the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Covington, No. 4:11-cr-00417-

TLW-1 (D.S.C. Oct. 14, 2015).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             AFFIRMED




                                 2